Title: To James Madison from Josef Yznardy, 14 August 1802
From: Yznardy, Josef
To: Madison, James


					
						Sir.
						Cadiz 14th. August 1802:
					
					Since my last respects to you of the 10th: & yesterdays date, I have received the Inclosed 

Packet from Mr. John Gavino of Gibraltar directed for you, & which I dont loose a moment in forwarding 

you, as likewise Copy of the answer from Commodore Morris which you will find herewith; nothing 

further to add worth your notice.  I have the honor to be very Sincerely, Sir, Your most obt. hble Servt:
					
						Josef Yznardy
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
